Title: To George Washington from Thomas Jefferson, 7 March 1792
From: Jefferson, Thomas
To: Washington, George

 

Sir,
Philadelphia. March 7th 1792.

Immediately on the passage of the Act providing the means of intercourse between the United States and foreign Nations, I desired the bankers of the United States in Amsterdam, to raise an account with the Secretary of State of the United States, to be confined to the objects of that Act, and requested them and our Ministers abroad to make up their accounts from July to July annually, and furnish me with them, that I might enable you to lay before Congress, regularly, the account of those expenditures which the law requires. It was not till yesterday that I received the General Account of the bankers for the first year, by a vessel from Amsterdam, which seems to have had four or five months passage: nor have I yet been able to get all the particular accounts, which would be necessary to give a satisfactory view of this branch of expenditure. I therefore, for the present, enclose the General Account only, expressing this caution that the balance therein stated, is only that which had not yet been drawn out of their hands, though, at that moment, there were existing demands for a great part of it. I have reason to be tolerably confident that the measures for having the particular, as well as the General Account kept and forwarded to me regularly, will, in the course of this second year, get so far into effect, as that I may be sure of enabling you, at the next session of Congress to lay before them a complete statement of the application of this fund, general and special, to the 1st of July next ensuing, and, when once under regular way, the annual communication to the legislature may be afterwards constantly made. I have the honor to be, with the most profound respect and attachment, Sir, Your most obedient and most humble servant

Th: Jefferson

